DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claim 15 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 January 2022.

Claim Rejections - 35 USC § 102
Claims 1-8, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGlaughlin et al. (WO 2008/038034 hereinafter “McGlaughlin”).
In regards to claim 1, McGlaughlin discloses a protective ring (200; see fig. 3A) for use in a coupling assembly that couples together two tubulars, comprising:
a ring body comprising a cylindrical tongue (204) having a length with a constant thickness for receiving the other of the tongue and groove of an end of one of the two tubulars, wherein the ring body has an external wall and a recess  (222) therein for receiving a ring barrier. 
In regards to claim 2, McGlaughlin further discloses the groove is a cylindrical groove configured to be concentric with the coupling, in use (fig. 3A shows the ring is capable of use with such a groove).
In regards to claim 3, McGlaughlin further discloses the tongue is a cylindrical tongue configured to be concentric with the coupling, in use (shown in fig. 3A).
In regards to claim 4, McGlaughlin further discloses the tongue and the groove are substantially continuous (fig. 3A shows that the tongue is continuous and that it is capable of use with a continuous groove).
In regards to claim 5, McGlaughlin further discloses the tongue is located on a side of the ring body (shown in fig. 3) and the groove is arranged in the pin end of the at least one of the two tubulars (fig. 3A shows the protective ring is capable of use with such a groove).
In regards to claim 6, McGlaughlin further discloses a further tongue (205) on an opposing side of the ring body and the other of the two tubulars comprising a further groove for receiving the further tongue (fig. 3A shows the protective ring is capable of use with a further groove).
In regards to claim 7, McGlaughlin further discloses a gap is provided between the tongue and the groove, in use, to allow a small quantity of fluid to pass therethrough (fig. 3A shows that the ring is capable of use with a groove sized such that a gap is formed).
In regards to claim 8, McGlaughlin further discloses the tongue has a tip with a corrosion barrier (see fig. 3E - seal at “206”) thereon.
In regards to claim 13, McGlaughlin further discloses the ring barrier is an O-ring (231) configured to partially seal between the ring body and the coupling allowing a small amount of fluid pressure to pass thereby.
In regards to claim 14, McGlaughlin further discloses a shoulder (see at “200” in fig. 3A) to provide a piston surface, and wherein the tongue extends from the shoulder.

Claim Rejections - 35 USC § 103
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over McGlaughlin as applied to claim 8 above, and further in view of DeLange et al. (USP 6,863,313 hereinafter “DeLange’”).
In regards to claims 9-11, McGlaughlin discloses the ring of claim 8. McGlaughlin does not disclose the corrosion barrier is an elastomeric ring, the corrosion barrier is of a non-uniform cross-section, and the corrosion barrier is configured to deform to allow a small seepage of fluid thereby.
However, DeLange teaches a similar protective ring (24), having a corrosion barrier (50) that is an elastomeric ring of a non-uniform cross-section (fig. 3 shows the cross-section is not uniform when compressed) configured to deform to allow a small seepage of fluid thereby.
It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the protective ring of McGlaughlin with an elastomeric ring, in order to further ensure that any corrosive fluids that leak past the metal-to-metal seals will be prevented from contacting the interengaged threaded portions of the connection, as taught by DeLange at column 7, lines 13-22.

Double Patenting
The amendment to claim 1 is sufficient to overcome the previously set forth double patenting rejection.

Allowable Subject Matter
Claims 16-20 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Specifically, claim 1 now recites that an external wall has the recess for receiving the ring barrier. 
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        05/10/2022